       Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 1 of 17




 1   Whitney E. Street (CA Bar No. 223870)
     BLOCK & LEVITON LLP
 2   100 Pine Street, Suite 1250
     San Francisco, CA 94111
 3
     Tel.: (415) 968-1852
 4   Fax: (617) 507-6020
     whitney@blockleviton.com
 5
     Jacob A. Walker (CA Bar No. 271217)
 6   BLOCK & LEVITON LLP
     260 Franklin St., Suite 1860
 7
     Boston, MA 02110
 8   Tel.: (617) 398-5600
     Fax: (617) 507-6020
 9   jake@blockleviton.com
10   Attorneys for Plaintiff
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13

14    TATIANA PAVLOVA-COLEMAN,
15    individually and on behalf of all others
      similarly situated,                             Case No. _____________________
16
              Plaintiff,
17                                                    CLASS ACTION COMPLAINT FOR
      v.                                              VIOLATIONS OF THE FEDERAL
18
                                                      SECURITIES LAWS
19    SPLUNK INC., DOUGLAS MERRITT, and
      JASON CHILD,                                    JURY TRIAL DEMANDED
20
              Defendants.
21

22
            Plaintiff, Tatiana Pavlova-Coleman, (“Plaintiff”), by and through her attorneys, alleges
23

24   upon personal knowledge as to her own acts, and upon information and belief as to all other

25   matters, based upon the investigation conducted by and through her attorneys, which included,
26   among other things, a review of documents filed by Defendants (as defined below) with the
27
     United States Securities and Exchange Commission (the “SEC”), news reports, press releases
28
     issued by Defendants, and other publicly available documents, as follows:
     CLASS ACTION COMPLAINT – CASE NO.
       Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 2 of 17




 1                             NATURE AND SUMMARY OF THE ACTION

 2          1.         This is a federal securities class action on behalf of all investors who purchased or
 3
     otherwise acquired Splunk Inc. (“Splunk” or the “Company”) common stock between October
 4
     21, 2020 and December 2, 2020, inclusive (the “Class Period”), seeking to recover damages
 5
     caused by Defendants’ violations of the federal securities laws and to pursue remedies under
 6
     §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
 7

 8   promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5.

 9          2.         According to its most recent Annual Report filed on Form 10-K with the U.S.
10   Securities and Exchange Commission (the “SEC”), Splunk “provides innovative software
11
     solutions that ingest data from different sources including systems, devices and interactions, and
12
     turn that data into meaningful business insights across the organization.” Splunk states that its
13
     “Data-to-Everything platform enables users to investigate, monitor, analyze and act on data
14

15   regardless of format or source.” Splunk common stock trades on the NASDAQ stock exchange

16   under the ticker symbol “SPLK.” The Company is headquartered in San Francisco, CA.

17          3.         On October 21, 2020, just ten days before the close of Splunk’s 2021 third fiscal
18
     quarter, Splunk held a call with several analysts at the Virtual Analyst & Investor Session at
19
     .conf.20. On this call, and as detailed more completely herein, Splunk assured investors that
20
     everything was on track for its third quarter 2021 financial results.
21
            4.         Throughout the Class Period and in violation of the Exchange Act, Defendants
22

23   made materially false and/or misleading statements, as well as failed to disclose material adverse

24   facts to investors. Specifically, Defendants misrepresented and/or failed to disclose to investors

25   that: (1) Splunk was not closing deals with its largest customers in the third fiscal quarter of
26
     2021; (2) Splunk was not hitting the financial targets it had previously announced; and (3) as a
27
     result of the foregoing, Defendants’ public statements were materially false and misleading at all
28
     relevant times.
                                                         2
          Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 3 of 17




 1             5.     After the markets closed on December 2, 2020, Splunk announced its financial

 2   results for its third fiscal quarter for 2021, ended October 31, 2020. 1 In this announcement,
 3
     Splunk reported total revenues of $559 million, down 11% year-over-year and which missed
 4
     estimates by nearly $60 million. Furthermore, Splunk announced quarterly non-GAAP earnings
 5
     per share of -$0.07, missing estimates by 15 cents, as well as GAAP earnings per share of -$1.26,
 6
     missing by 24 cents per share. Splunk also announced guidance for the fourth quarter of 2021
 7

 8   (ending January 31, 2021) of total revenues between $650 and $700 million, and non-GAAP

 9   operating margins of between negative 4% and positive 3%.
10             6.     The Company also held an earnings call with analysts on December 2, 2020. On
11
     that call, Defendant Merritt admitted that despite the Company having reiterated their 2021 third
12
     quarter guidance just ten days before the close of the quarter, that these results fell “certainly
13
     short of both our expectations and our communication of those expectations.”
14

15             7.     This development stunned the market, leading analyst JPMorgan to write that it

16   was “blindsided by the magnitude of too many large deals slipping in the final days of October.”

17   On this news, shares of Splunk common stock plummeted, closing at just $158.03 per share on
18
     December 3, 2020, down over 23% from the December 2, 2020 closing price of $205.91 per
19
     share.
20
               8.     As a result of Defendants’ wrongful acts and omissions, and the precipitous
21
     decline in the market value of the Company’s securities, Plaintiff and other Class members have
22

23   suffered significant losses and damages.

24                                    JURISDICTION AND VENUE

25             9.     The federal law claims asserted herein arise under and pursuant to §§ 10(b) and
26   20(a) of the Exchange Act, 15 U.S.C. § 78(b) and 78t(a), and Rule 10b-5 promulgated thereunder
27
     by the SEC, 17 C.F.R. § 240.10b-5.
28
     1
         https://www.sec.gov/Archives/edgar/data/1353283/000135328320000035/a10312020ex-991.htm.
                                                      3
       Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 4 of 17




 1           10.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 2   §1331, § 27 of the Exchange Act, 15 U.S.C. § 78aa.
 3
             11.     This Court has jurisdiction over each Defendant named herein because each
 4
     Defendant is an individual or corporation who has sufficient minimum contacts with this District
 5
     as to render the exercise of jurisdiction by the District Court permissible under traditional notions
 6
     of fair play and substantial justice.
 7

 8           12.     Venue is proper in this District pursuant to § 27 of the Exchange Act, 15 U.S.C.

 9   § 78aa and 28 U.S.C. § 1931(b), as the Company has its principal executive offices located in
10   this District and conducts substantial business here.
11
             13.     In connection with the acts, omissions, conduct and other wrongs in this
12
     Complaint, Defendants, directly or indirectly, used the means and instrumentalities of interstate
13
     commerce, including but not limited to the United States mail, interstate telephone
14

15   communications and the facilities of the national securities exchange.

16
                                     INTRADISTRICT ASSIGNMENT
17
             14.     Pursuant to Local Rule 3-2(c), this is a securities fraud class action to be assigned
18
     on a district-wide basis. Defendant Splunk Inc. is headquartered in San Francisco, CA, which is
19

20   within the San Francisco/Oakland Division.

21                                                PARTIES

22           15.     Plaintiff Tatiana Pavlova-Coleman, as set forth in her Certification filed
23   contemporaneously herewith, acquired shares of Splunk common stock at artificially inflated
24
     prices, and has been damaged.
25
             16.     Defendant Splunk Inc. is incorporated under the laws of the State of Delaware,
26
     with its principal place of business at 270 Brannan Street, San Francisco, CA 94017. Its common
27

28   stock trades on the NASDAQ stock exchange under the symbol SPLK.

                                                       4
       Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 5 of 17




 1          17.     Defendant Douglas Merritt has been Splunk’s President, Chief Executive Officer,

 2   and a member of the Company’s Board of Directors since 2015.
 3
            18.     Defendant Jason Child has been Splunk’s Senior Vice President and Chief
 4
     Financial Officer since May 2019.
 5
            19.     Defendants Merritt and Child are named as Defendants for violations of all counts
 6
     asserted herein, and are referred to as the “Individual Defendants.” The Individual Defendants,
 7

 8   because of their positions with the Company, possessed the power and authority to control the

 9   contents of the Company’s reports to the SEC, press releases and presentations to securities
10   analysts, money and portfolio managers, and the investing public, i.e., the market. The Individual
11
     Defendants were provided with copies of the Company’s reports and press releases alleged
12
     herein to be misleading prior to, or shortly after, their issuance and had the ability and
13
     opportunity to prevent their issuance or cause them to be corrected. Because of their positions
14

15   and access to material, non-public information available to them, the Individual Defendants

16   knew that the adverse facts specified herein had not been disclosed to, and were being concealed

17   from, the public, and that the positive representations that were being made were then materially
18
     false and/or misleading. The Individual Defendants are therefore liable for the misstatements and
19
     omissions plead herein.
20
                                   SUBSTANTIVE ALLEGATIONS
21
            20.     According to its most recent Annual Report filed on Form 10-K with the SEC,
22

23   Splunk “provides innovative software solutions that ingest data from different sources including

24   systems, devices and interactions, and turn that data into meaningful business insights across the

25   organization.” Splunk states that its “Data-to-Everything platform enables users to investigate,
26   monitor, analyze and act on data regardless of format or source.”
27
            21.     Splunk was incorporated in California in October 2003, and reincorporated in
28
     Delaware in May 2006. The Company is headquartered in San Francisco, CA.
                                                5
          Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 6 of 17




 1            22.     On August 26, 2020, Splunk issued a press release on Form 8-K with the SEC in

 2   which it announced its financial results for the second fiscal quarter of 2021. 2 In this press
 3
     release, Splunk announced guidance for the fiscal third quarter of 2021 (ending October 31,
 4
     2020), that “[t]otal revenues are expected to be between $600 million and $630 million,” and that
 5
     “[n]on-GAAP operating margin is expected to be between 2% and 5%.”
 6
              23.     On September 24, 2020, Splunk announced that Susan St. Ledger, the Company’s
 7

 8   former President, Worldwide Field Operations (i.e., the head of sales), left Splunk. 3

 9        DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND/OR OMISSIONS
10            24.     The Class Period begins on October 21, 2020, when just ten days before the close
11
     of Splunk’s 2021 third fiscal quarter, Splunk held a call with several analysts at the Virtual
12
     Analyst & Investor Session at .conf.20. On this call, Splunk assured investors that everything
13
     was on track for the close of the third quarter.
14
              25.     Defendant Merritt stated:
15

16            [B]y the end of this year, we’ll have reached our fiscal ‘23 goal, nearly 2 years
              early. And our customers are increasingly committing to bigger deals, as you can
17            see in the tally of customers with ARR over $1 million.
18                                                      ***
19
              Given the importance of ARR and using that as a prime comparison, Splunk is
20            growing faster, actually much faster than the household name cloud software
              players when they’re at our stage. At the end of Q2 with our ARR, just short of $2
21            billion, Splunk grew at 50% year-over-year. And as I said earlier, that was our
              seventh quarter of at least 50% growth. That means this block is growing faster
22            than ServiceNow at $2 billion, faster than Salesforce at $2 billion and faster than
23            Workday at $2 billion.

24            26.     On this October 21, 2020 call, Defendant Child stated:

25            Our transformation has made our financials complicated, and I’m excited to bring
              some clarity to you today and make the most recent progress on our financials
26

27   2
         https://www.sec.gov/Archives/edgar/data/1353283/000135328320000028/a7312020ex-991.htm
     3
28     https://www.sec.gov/Archives/edgar/data/1353283/000110465920108306/tm2031700d1_ex99-
     1.htm.
                                                  6
       Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 7 of 17




 1           clearer. And most importantly, to make clear why we are so excited about both
             our near-term and long-term future growth prospects and our ability to generate
 2           meaningful cash flow from operations.
 3
             27.     Defendant Child added:
 4
             Moving on to ARR. I first want to take a moment to dig a little deeper into our
 5           ARR numbers published up until this point and shine a light on some of the
             components of ARR. We dug into the numbers to determine 2 things that I think
 6           might be helpful for you.
 7
             First, we quantified the tailwind to ARR attributable to our shift away from
 8           perpetual and renewable software. Perpetual contracts, which fell to only 1% of
             software bookings by the end of FY ‘20, only generated ARR from their
 9           maintenance streams, whereas term and cloud contract value is fully counted in
             ARR.
10

11           As we’ve been asked many times, how much of an impact the shift away from
             perpetual has had on our ARR numbers, we decided to quantify this for you
12           today. No more mystery, it’s all laid out here for you.

13           Second, we quantified the tailwind impact from the acquisition of SignalFx. This
             one shouldn’t be a surprise. We told you in Q3 of last year that SignalFx had a
14           300 basis point tailwind to total ARR. However, any benefit received from
15           SignalFx completely disappears beginning this quarter as we lapped the date of
             the acquisition.
16
             And here’s the critical takeaway. By the end of Q4, we estimate that the tailwind
17           from the shift from perpetual falls to less than 1%. So looking forward, we are
             reiterating our 40% compounded annual growth rate target for ARR from FY ‘20
18
             through ‘23. It should be clear now why we remained confident in these targets
19           given growth tailwinds that I described earlier.

20           28.     Defendant Child also discussed as the first of the “4 biggest drivers of growth” for

21   the Company “the significant and growing customer renewal base.” He continued: “[s]o yes,
22
     we’re still sticking to the $1 billion cash flow target for ‘23. My hope is that the slide would kind
23
     of provide a little more context and hopefully help you understand why we feel good about that. .
24
     . . So yes, we’re definitely sticking to that target.”
25
             29.     Defendant Child further stated that: “[f]or our larger customers, we’re adding
26

27   particular value across the expanded data volumes and infrastructures. And as you can see, we’ve

28
                                                         7
       Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 8 of 17




 1   been successful with growing those relationships and offering new areas of value over time.” He

 2   continued:
 3
            Let’s now move on to the cloud and why our shift to being cloud-first reinforces
 4          our confidence in hitting our growth targets. First, we want to level set for you
            what our renewal base looks like over the next couple of years. As we shifted
 5          away from selling perpetual software licenses and ramped up our renewable mix
            to reach 99% of all software bookings by Q4 of last year, we’ve created an
 6          accelerated renewal base that you can see ramps up sharply over the next 3 years.
 7
            Through the end of FY ‘20, our term and cloud contracts had an average duration
 8          of approximately 3 years. So as we anniversary the contract renewal date for this
            renewable software base, you can see how much contract value on an ARR basis
 9          is up for renewal in any given year. This is what fuels our confidence in our long-
            term growth. Every one of these contracts up for renewal is an opportunity for us
10          to grow.
11
            30.     The statements in ¶¶ 25-29 were materially false and misleading and omitted to
12
     disclose material information. Specifically, Defendants misrepresented and/or failed to disclose
13
     to investors that: (1) Splunk was not closing deals with its largest customers in the third fiscal
14

15   quarter of 2021; (2) Splunk was not hitting the financial targets it had previously announced; and

16   (3) as a result of the foregoing, Defendants’ public statements were materially false and

17   misleading at all relevant times.
18
            31.     Defendants knew, or in reckless disregard for the truth should have known, that at
19
     the time the statements in ¶¶ 25-29 were made, they were false and/or misleading, and/or failed
20
     to disclose material information to investors.
21
                                         THE TRUTH EMERGES
22

23          32.     After the markets closed on December 2, 2020, Splunk announced its financial

24   results for its third fiscal quarter for 2021, ended October 31, 2020. In this announcement,

25   Splunk reported total revenues of $559 million, down 11% year-over-year and which missed
26   estimates by nearly $60 million. Furthermore, Splunk announced quarterly non-GAAP earnings
27
     per share of -$0.07, missing estimates by 15 cents, as well as GAAP earnings per share of -$1.26,
28
     missing by 24 cents per share. Splunk also announced guidance for the fourth quarter of 2021
                                                   8
       Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 9 of 17




 1   (ending January 31, 2021) of total revenues between $650 and $700 million, and non-GAAP

 2   operating margins of between negative 4% and positive 3%.
 3
            33.     The Company also held an earnings call with analysts on December 2, 2020. On
 4
     that call, Defendant Merritt stated that during the quarter, “we saw a much lower-than-normal
 5
     close rate among our largest deals, which caused us to fall short of our bookings target. Overall,
 6
     our third quarter did not meet our expectations.” Defendant Child echoed this comment, stating
 7

 8   that “closing rates for several large transactions slowed significantly in the final weeks of the

 9   quarter, resulting in total bookings coming in below plan . . . .”
10          34.     With the first question, an analyst from Barclays Bank PLC asked:
11
            Can you just talk a little bit about the deal slippage at the end of the quarter? Like
12          obviously you had your Head of Sales leave. How much of this is execution-
            related and disruption coming from the changes on the internal side versus the
13          market? And what’s [sic] kind of confidence gives you that some of this is
            coming back in Q4? Because it looks like not many other vendors in the space
14          have really talked about that.
15
            35.     Defendant Merritt responded:
16
            [W]hen we saw at the end of Q2 just compounded in Q3, which is deals that the
17          exec team at the customer and our own team thought were going through that in
            the final hours or days of routing for approval got stopped by an extraneous
18
            group, the CEO or Board of Directors or CFO. As a context, when we go back
19          and look quarter-over-quarter, the top 10 deals that were – that we went into a
            quarter with, we tend to close 7, 8 or 9 of those top 10 deals. This quarter we
20          wound up closing 3.

21          36.     An analyst from Morgan Stanley asked:
22
            I know a lot of investors are going to go to sales execution. You had a change in
23          leadership. Can you help us understand like sort of where the confidence that you
            have that this isn’t an execution issue, this doesn’t have to do with the change of
24          leadership, that this was more of a market event than a Splunk event if you will?

25          37.     Defendant Merritt responded:
26
            So what we had said when Susan announced her transition was she had strong -- 3
27          strong leaders. Christian Smith had been leading global sales for the past 2-plus
            years. Carrie, obviously, as our continuing CMO and John Sabino as our
28          continuing Chief Customer Officer. So from the day in, day out management and
                                                       9
      Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 10 of 17




 1          everything from pipeline build, overall process flow, customer engagement, it’s
            the same team underneath Susan that’s still driving those activities.
 2
            My -- just in looking at the progression of this quarter, there was -- the unusual
 3
            component was the number of our largest deals that, by the way, are still in play.
 4          They got pushed into Q4. That just has never happened before. And so I just --
            I’ve been looking -- scrutinizing this in every way possible with the finance team,
 5          the sales ops team, the sales field leaders, myself, that the concerns that we had in
            Q2, that there was is some really aberrant buying behavior happening as -- again,
 6          large transactions got scrutiny that in the past 7 years or really the past probably
            30 years of enterprise software, but the past 37 years here, I’ve never seen yet that
 7
            level of scrutiny is the one common thread across a quarter that still delivered
 8          44% ARR growth and 80% cloud revenue growth. So it’s still, on a contextual
            basis, is an impressive growth quarter, but certainly short of both our expectations
 9          and our communication of those expectations.
10          38.     The Barclays Bank PLC analyst also asked about “duration and that customers
11
     didn’t commit to kind of more bigger engagement, longer-term engagement. I’m just looking at
12
     your duration, like kind of how do I marry that up? Because that doesn’t show anything. That
13
     looks all pretty normal there. Like help me understand that, please.” Defendant Child responded:
14

15          Yes. Well, so duration is down because last year, we had an unusually high
            duration because of an exceptionally strong public sector quarter and specifically,
16          even with a number of beyond 3-year deals, and so we didn’t see that dynamic
            this year. So yes, sequentially, duration looks relatively consistent year-on-year.
17          It’s definitely a bigger headwind. It was down 22% or something like that year-
            on-year. But yes -- so I think overall, I would expect duration probably continues
18
            to look like it has all year going forward.
19
            39.     An analyst from Jefferies LLC then asked:
20
            Doug [Merritt], back October 21, you guys spoke to all of us and had pretty
21          strong conviction, reiterated all the numbers. And I guess that would leave us to
            assume that, obviously, the sell part pretty hard at the back half and that these
22
            deals were effectively probably late stage, meaning that this was not a competitive
23          loss scenario, this was more of a timing scenario. So I just want to confirm post
            that Analyst Day on the 21st that that’s really where you saw this fall apart? And
24          secondarily, that you don’t believe that this was lost to competitors?

25          40.     Defendant Merritt responded that only one deal was lost to competitors and said
26
     that he had “never seen an approved deal within an approved budget envelope sponsored that
27
     [was] sponsored by a C-level executive get stalled by an outside party.” He continued that “[w]e
28
     obviously felt confident going into .conf in the Analyst Day on the team’s ability to perform this
                                                      10
         Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 11 of 17




 1   quarter and then had some very, very unusual and unexpected activity occur, at least from our

 2   vantage point.”
 3
               41.     Defendant Merritt added that he did think “one or two” of those deals closed in
 4
     the beginning of Q4, but expressed uncertainty: “I should have looked at that coming in.”
 5
               42.     These developments stunned the market, leading analyst JPMorgan to write that it
 6
     was “blindsided by the magnitude of too many large deals slipping in the final days of October
 7

 8   on the heels of an upbeat analyst day 10 days prior to the quarter close, at which the company

 9   reaffirmed guidance and stated that it was excited about near-term and long-term growth
10   prospects,” 4 and that it could not explain the slip. JPMorgan and numerous other analysts
11
     immediately downgraded their ratings for Splunk stock, and slashed their target prices.
12
               43.     On this news, shares of Splunk common stock plummeted, closing at just $158.03
13
     per share on December 3, 2020, down over 23% from the December 2, 2020 closing price of
14

15   $205.91 per share.

16             44.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

17   decline in the market value of Splunk’s common stock, Plaintiff and other members of the Class
18
     have suffered significant losses and damages.
19
                                       CLASS ACTION ALLEGATIONS
20
               45.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal
21
     Rules of Civil Procedure on behalf of a class of all persons and entities who purchased or
22

23   otherwise acquired Splunk common stock between October 21, 2020 and December 2, 2020,

24   inclusive, seeking to recover damages caused by Defendants’ violations of the federal securities

25   laws and to pursue remedies under §§ 10(b) and 20(a) of the Securities Exchange Act of 1934
26   (the “Exchange Act”) and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-
27

28
     4
         https://www.thestreet.com/investing/splunk-drops-after-q3-report-what-wall-street-is-saying.
                                                          11
      Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 12 of 17




 1   5. Excluded from the Class are Defendants, directors and officers of the Company, as well as

 2   their families and affiliates.
 3
             46.      The members of the Class are so numerous that joinder of all members is
 4
     impracticable. The disposition of their claims in a class action will provide substantial benefits to
 5
     the parties and the Court.
 6
             47.      There is a well-defined community of interest in the questions of law and fact
 7

 8   involved in this case. Questions of law and fact common to the members of the Class which

 9   predominate over questions which may affect individual Class members include:
10                 a. Whether the Exchange Act was violated by Defendants;
11
                   b. Whether Defendants omitted and/or misrepresented material facts;
12
                   c. Whether Defendants’ statements omitted material facts necessary to make the
13
                      statements made, in light of the circumstances under which they were made, not
14

15                    misleading;

16                 d. Whether Defendants knew or recklessly disregarded that their statements were

17                    false and misleading;
18
                   e. Whether the price of the Company’s stock was artificially inflated; and
19
                   f. The extent of damage sustained by Class members and the appropriate measure of
20
                      damages.
21
             48.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class
22

23   sustained damages from Defendants’ wrongful conduct alleged herein.

24           49.      Plaintiff will adequately protect the interests of the Class and have retained

25   counsel who are experienced in class action securities litigation. Plaintiff has no interests that
26
     conflict with those of the Class.
27
             50.      A class action is superior to other available methods for the fair and efficient
28
     adjudication of this controversy.
                                                       12
      Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 13 of 17




 1                                     FRAUD ON THE MARKET

 2          51.      Plaintiff will rely upon the presumption of reliance established by the fraud-on-
 3   the-market doctrine that, among other things:
 4
                  a. Defendants made public misrepresentations or failed to disclose material facts
 5
                     during the Class Period;
 6
                  b. The omissions and misrepresentations were material;
 7

 8                c. The Company’s common stock traded in efficient markets;

 9                d. The misrepresentations alleged herein would tend to induce a reasonable investor

10                   to misjudge the value of the Company’s common stock; and
11
                  e. Plaintiff and other members of the class purchased the Company’s common stock
12
                     between the time Defendants misrepresented or failed to disclose material facts.
13
            52.      At all relevant times, the markets for the Company’s stock were efficient for the
14
     following reasons, among others: (i) the Company filed periodic public reports with the SEC;
15

16   and (ii) the Company regularly communicated with public investors via established market

17   communication mechanisms, including through regular disseminations of press releases on the
18   major news wire services and through other wide-ranging public disclosures such as
19
     communications with the financial press, securities analysts, and other similar reporting services.
20
     Plaintiff and the Class relied on the price of the Company’s common stock, which reflected all
21
     information in the market, including the misstatements by Defendants.
22

23                                         NO SAFE HARBOR

24          53.      The statutory safe harbor provided for forward-looking statements under certain

25   conditions does not apply to any of the allegedly false statements pleaded in this Complaint. The

26   specific statements pleaded herein were not identified as forward-looking statements when made.
27

28
                                                     13
      Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 14 of 17




 1          54.     To the extent there were any forward-looking statements, there were no

 2   meaningful cautionary statements identifying important factors that could cause actual results to
 3
     differ materially from those in the purportedly forward-looking statements.
 4
                                       SCIENTER ALLEGATIONS
 5
            55.     As alleged herein, Defendants acted with scienter since Defendants knew that the
 6
     public documents and statements issued or disseminated in the name of the Company were
 7

 8   materially false and/or misleading; knew that such statements or documents would be issued or

 9   disseminated to the investing public; and knowingly and substantially participated or acquiesced
10   in the issuance or dissemination of such statements or documents as primary violations of the
11
     federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by
12
     virtue of their receipt of information reflecting the true facts regarding Splunk, their control over,
13
     and/or receipt and/or modification of Splunk’s allegedly materially misleading misstatements
14

15   and/or their associations with the Company which made them privy to confidential proprietary

16   information concerning Splunk, participated in the fraudulent scheme alleged herein.

17                                          LOSS CAUSATION
18
            56.     After the markets closed on December 2, 2020, Splunk announced its financial
19
     results for its third fiscal quarter for 2021, ended October 31, 2020. In this announcement,
20
     Splunk reported that it missed its projections for the third fiscal quarter of 2021. The Company
21
     also held an earnings call with analysts on the evening of December 2, 2020. On that call,
22

23   Defendants stated that Splunk failed to close numerous large deals.

24          57.     These developments stunned the market, leading analyst JPMorgan to write that it

25   was “blindsided by the magnitude of too many large deals slipping in the final days of October,”
26
     and that it could not explain the slip. On this news, shares of Splunk common stock plummeted,
27
     closing at just $158.03 per share on December 3, 2020, down over 23% from the December 2,
28
     2020 closing price of $205.91 per share.
                                                      14
      Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 15 of 17




 1                                        CAUSES OF ACTION

 2                                          COUNT ONE
         Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
 3

 4           58.     Plaintiff repeats and re-alleges each and every allegation contained above as if

 5   fully set forth herein.
 6           59.     During the Class Period, Defendants disseminated or approved the false
 7
     statements specified above, which they knew or deliberately disregarded were misleading in that
 8
     they contained misrepresentations and failed to disclose the material facts necessary to make the
 9
     statements made, in light of the circumstances under which they were made, not misleading.
10

11           60.     Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they: (i)

12   employed devices, schemes, and artifices to defraud; (ii) made untrue statements of material fact

13   and/or omitted to state material facts necessary to make the statements not misleading; and (iii)
14   engaged in acts, practices, and a course of business which operated as a fraud and deceit upon
15
     those who purchased or otherwise acquired the Company’s securities during the class period.
16
             61.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity
17
     of the market, they paid artificially inflated prices for the Company’s common stock. Plaintiff
18

19   and the Class would not have purchased the Company’s common stock at the price paid, or at all,

20   if they had been aware that the market prices had been artificially and falsely inflated by

21   Defendants’ misleading statements.
22
                                               COUNT TWO
23                               Violations of § 20(a) of the Exchange Act
                                   (Against the Individual Defendants)
24
             62.     Plaintiff repeats and re-alleges each and every allegation contained above as if
25
     fully set forth herein.
26

27           63.     The Individual Defendants acted as controlling persons of the Company within

28   the meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

                                                     15
      Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 16 of 17




 1   positions at the Company, the Individual Defendants had the power and authority to cause or

 2   prevent the Company from engaging in the wrongful conduct complained of herein. The
 3
     Individual Defendants were provided with or had unlimited access to the documents described
 4
     above which contained statements alleged by Plaintiff to be false or misleading both prior to and
 5
     immediately after their publication, and had the ability to prevent the issuance of those materials
 6
     or to cause them to be corrected so as not to be misleading.
 7

 8                                        PRAYER FOR RELIEF

 9          WHEREFORE, Plaintiff prays for relief and judgment as follows:

10              a) determining that this action is a proper class action pursuant to Rule 23(a) and
11
                    23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class as defined
12
                    herein, and a certification of Plaintiff as class representative pursuant to Rule 23
13
                    of the Federal Rules of Civil Procedure and appointment of Plaintiff’s counsel as
14
                    Lead Counsel;
15

16              b) awarding compensatory and punitive damages in favor of Plaintiff and the other

17                  class members against all Defendants, jointly and severally, for all damages
18                  sustained as a result of Defendants’ wrongdoing, in an amount to be proven at
19
                    trial, including pre-judgment and post- judgment interest thereon.
20
                c) awarding Plaintiff and other members of the Class their costs and expenses in this
21
                    litigation, including reasonable attorneys’ fees and experts’ fees and other costs
22

23                  and disbursements; and

24              d) awarding Plaintiff and the other Class members such other relief as this Court

25                  may deem just and proper.
26                                    DEMAND FOR JURY TRIAL
27
            Plaintiff hereby demands a trial by jury in this action of all issues so triable.
28
                                                      16
      Case 4:20-cv-08600-JST Document 1 Filed 12/04/20 Page 17 of 17




 1   Dated: December 4, 2020             Respectfully submitted,

 2                                       By: /s/ Jacob A. Walker
                                         Jacob A. Walker (CA Bar No. 271217)
 3
                                         BLOCK & LEVITON LLP
 4                                       260 Franklin St., Suite 1860
                                         Boston, MA 02110
 5                                       Tel.: (617) 398-5600
                                         Fax: (617) 507-6020
 6                                       jake@blockleviton.com
 7
                                         Whitney E. Street (CA Bar No. 223870)
 8                                       BLOCK & LEVITON LLP
                                         100 Pine Street, Suite 1250
 9                                       San Francisco, CA 94111
                                         Tel.: (415) 968-1852
10                                       Fax: (617) 507-6020
11                                       whitney@blockleviton.com

12                                       Counsel for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         17
